Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), entered September 15, 2004, denying the petition to stay arbitration and granting respondent’s cross motion to compel arbitration, unanimously affirmed, with costs.
Under both New York and federal law, the courts are required to treat an agreement containing an arbitration clause as if there were two separate agreements—the substantive agreement between the parties, and the agreement to arbitrate (Matter of Weinrott [Carp], 32 NY2d 190 [1973]; see also Prima Paint Corp. v Flood & Conklin Mfg. Co., 388 US 395 [1967]). Petitioner claims that a forgery took place here, alleging that the agreement was altered after it. was signed, thus voiding the entire agreement, including the arbitration clause. But no claim is made that the arbitration clause was changed, that the agreement petitioner signed did not contain an arbitration clause, or that the signature on the submitted contract was not his.
Petitioner alleges fraud, but it is not the type that permeates *145the entire agreement so as to invalidate the arbitration clause as well (see Sphere Drake Ins. Ltd. v Clarendon Natl. Ins. Co., 263 F3d 26 [2d Cir 2001]). He admits that he signed an agreement containing an arbitration clause, which was substantially set forth on the signature page of the agreement. No allegations of forgery are directed at the signature page or the arbitration clause itself. Thus, the motion court properly found that the parties entered into a valid agreement to arbitrate any disputes arising out of their agreement. The court properly ended its inquiry there, and referred all issues concerning the alleged alteration of the contract after it was signed and the authenticity of the submitted contract, upon which respondent bases its claim, to the arbitrator to resolve (Stellmack A.C. & Refrig. Corp. v Contractors Mgt. Sys. of NH, 293 AD2d 956 [2002]; Lido Fabrics v Clinton Mills Sales Corp., 49 AD2d 869 [1975]). Concur—Andrias, J.P., Saxe, Friedman, Marlow and Nardelli, JJ.